On Appellee's Motion for Rehearing.
We deem it advisable and expedient to review and restate the facts in this case directly bearing on the only issue in the case, which is, Was appellant a purchaser for value in good faith, in due course, of the two notes executed by appellee on February 13, 1929, each in the sum of $4,525? It appears from the testimony of appellee, a well-to-do ranchman, living on his ranch in Val Verde county, about forty-two miles from Del Rio, that on February 13, 1929, a man named New, totally unknown to him, came to his ranch and offered for sale to him a number of German bonds. They were printed in the German language, and we presume from the fact that they weighed six pounds, and that each bond would not weigh more than an ounce, that there were from ninety to one hundred of them, of the face value of one hundred thousand marks each. If the mark had represented its value before 1914, the bonds would have represented a fortune, and, even with the value in 1929, the bonds represented "a good round sum."
New represented to Rosenow that the bonds were increasing in value at the rate of 25 per cent. every six months, or an annual increase of 50 per cent. This increase seemed to be very enticing to the ranchman, for, although he knew nothing of the value of the six pounds of bonds surmounted by a green eagle with flamboyant wings, the bond was quite attractive in appearance with its beautifully colored coupons, the whole being couched in the language of the "Vaterland," closing with the ponderous word "reichsschul-denverwaltung," which no doubt appealed to his trusting heart. He said he could not translate German into English, although born in Germany, but he evidently understood the words "Ein Hundert Tausend Mark," and knew that before the war, inaugurated by Germany in 1914, against Belgium and France and all other comers, that the mark was worth at least twenty-three cents in American money.
However, lured by the fact that the bonds purported to be issued in Germany, that they were in the language of his fathers, that they were enticing in appearance, and the fairy tale of an advance in value yearly of 50 per cent. he became reckless and at once executed his two notes for $4,525.00 each to the stranger and placed his approval on paper which was negotiable and calculated to lead friends or acquaintances to spend their money for such paper. He made no investigation for six months, but allowed his notes to go upon the market. He offers no defense to payment of the notes because guileless innocence, and childlike trust in the words of a perfect stranger constitutes no defense.
Appellee knew nothing of the worthlessness of the bonds and made no investigation, and yet he expected Campbell to investigate and inquire into the consideration of the notes. There was not a circumstance to put appellant upon notice of any fraud practiced upon appellee, and the law did not devolve on him the duty of an investigation into the value of the bonds.
Appellant was not guilty of any negligence in connection with the purchase of the notes. He had negotiations with New for the notes and offered $1,550 less than the face value of the notes, and the offer was accepted. The fact of the notes being discounted was not enough to arouse suspicion.
Appellant had bought notes of appellee before, at a discount, and knew his financial standing and relied upon it.
There is not even a circumstance to sustain the judgment of the trial court, and we adhere to our judgment reversing in favor of appellant, and the cause is remanded for another trial.
The motion for rehearing is overruled. *Page 376